Citation Nr: 1705395	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  06-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied service connection for hearing loss. 

The Veteran's claim for service connection for bilateral hearing loss was previously denied in a December 2011 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in January 2013, the Court granted a Joint Motion for Partial Remand (JMR) vacating this particular denial (an appeal was not pursued for the other claims adjudicated in the December 2011 Board decision). 

In a February 2014 decision, the Board remanded the matter of service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for development consistent with the JMR.  In December 2014, the RO granted service connection for right ear hearing loss and continued to deny service connection for left ear hearing loss.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's left ear hearing loss was aggravated by or is otherwise related to noise exposure in service.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  As the Board is granting this issue, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

In this case, the Veteran is now service-connected for right ear hearing loss disability.  In rendering that December 2014 decision, the RO, like the Board previously, conceded that the Veteran was exposed to acoustic trauma during service.  It was also noted in the December 2014 decision that an October 2014 VA examination found right ear hearing loss, which pre-existed service, likely was aggravated by in-service noise exposure.

Further, the October 2014 VA examination established that the Veteran suffers from a current left ear hearing loss disability-sensorineural hearing loss-as described in 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The October 2014 VA examination reveals left ear decibel reading at all of those frequencies to be 40 or above and the CNC Test score was less than 94 percent.  

Thus, the question before the Board is whether the Veteran's left ear hearing loss is more likely than not incurred in or aggravated by his military service; the Board concludes the evidence is in equipoise to support the Veteran's claim.

The Veteran contends that his left ear hearing loss, like his right ear service-connected hearing loss, is related to hazardous noise exposure during his service as a combat demolitions specialist, to include service in Vietnam.  Again, noise exposure is conceded based on the Veteran's credible reports consistent with his military occupational specialty.  See DD Form 214.

Service treatment records show he had some degree of hearing issues prior to service.  His August 1966 enlistment examination reflects that he had decreased bilateral hearing acuity at the 4000 Hertz frequency; the audiogram showed 40 decibels in his right ear and 30 decibels in his left ear.  The decreased hearing shown in the right ear at the enlistment examination met VA's definition for impaired hearing, but the loss noted in the left ear did not.  See 38 C.F.R. § 3.385.  This record thus does not show that the Veteran had a preexisting left ear hearing disability for VA purposes on his entrance examination.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  As such, and as the focus has shifted from bilateral hearing loss to simply left ear hearing loss, the Veteran is entitled to the presumption of soundness as to his left ear.

In addition to the enlistment audiogram, an audiogram taken at the Veteran's separation examination in July 1968 shows that the Veteran's hearing acuity remained unchanged bilaterally.  There was hearing acuity of 40 decibels in the right ear and 30 decibels in the left ear at the 4000 Hertz frequency.  There is no other complaint or finding of left ear hearing loss in the service treatment records.  

As noted in the JMR, the record contains opinions from private physician, D. L. W., M.D., dated between April 2007 and March 2009.  These include Dr. W.'s opinion that the Veteran's hearing loss increased in severity since service in part due to his in-service noise exposure and in part due to his "genetics."  The record also contains reports of two VA examinations for bilateral hearing loss in May 2007 and January 2009 wherein examiners opined that the hearing loss were less likely than not related to service because the audiogram results in service essentially remained the same.  

At his 2007 hearing before the undersigned, the Veteran asserted that Dr. W. told him his hearing loss was related to noise exposure in service.  

The Veteran appeared for a VA examination in October 2014.  The examiner noted he reviewed the record and made a lengthy recitation of the relevant history in his report.  He found there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear.  He also indicated in the opinion section of the report that the shift in the Veteran's left ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  See October 2014 VA examination report, p. 4.  In explaining the rationale for the opinions, he referred to the rationale in the report section for the right ear, which was as follows:  

[The Veteran] served as a combat engineer/demolition specialist with the Army from 08.17.66 to 08.15.69. He is a veteran of the Vietnam War. Two Army hearing tests were found in the SMR. [The Veteran]'s 08.17.66 enlistment exam showed normal thresholds 500-2kHz with mild (40dB right; 30dB left) hearing loss at 4kHz bilaterally. A test dating 07.15.68 showed normal thresholds 500-2kHz with mild loss at 4kHz AU.

[The Veteran] reported exposure to explosions, small arms, and helicopters in the Army. He reported construction/carpentry occupational noise and recreational noise exposure. [The Veteran] also reported recreational firearms use with hearing protection. [The Veteran] denied family history of hearing loss. He denied ear trauma but reported occasional ear pain of unknown etiology. 

[The Veteran]'s exposure to hazardous noise in the Army is conceded based on his MOS. His enlistment exam showed mild loss at 4kHz in both ears. A second Army test in July 1968 showed similar results. It should be noted that thresholds at 1kHz and 2kHz did worsen by 15dB for the right ear and this is considered a significant shift although thresholds were still very good (10dB) at those frequencies, and this may simply represent testing in a slightly less sound deadened room. There was no significant threshold shift for the left ear. More importantly, [the Veteran] was in the Army another 13 months after this exam. According to the veteran, he remained in Vietnam performing combat engineer and demolition work until February of 1969. No hearing test later than the 1968 exam was discovered in the SMR.

Regarding in service aggravation to hearing. The shift in thresholds for the right ear when comparing the 1966 and 1968 exams does qualify as a significant threshold shift. There was no significant threshold shift for the left ear at that time. However, [the Veteran] was in the Army for another 13 months and according to his report, in Vietnam till February 1969. Since there are no Army tests later than July 1968 I cannot rule out aggravation of hearing loss to either ear. Note that [the Veteran] has significant history of civilian noise exposure, other health problems including diabetes, and other factors such as smoking that have also likely affected his hearing.

Here, while there is evidence against the claim, there is also evidence in support of the claim.  The Board finds ultimately that the medical opinions coupled with the credible lay statements of this combat Veteran in favor of the claim are essentially equal in weight to the evidence against the claim.  In fact, even the 2014 VA examiner opined that he could not rule out an etiological connection between left ear hearing loss and service.  




	(CONTINUED ON NEXT PAGE)



In sum, left ear hearing loss cannot be satisfactorily disassociated with his service, based on the present record.  As such, the Board finds the evidence in equipoise; when the evidence is in equipoise, the Veteran prevails on the claim.  The doctrine of reasonable doubt is applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 .


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


